DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 8-9, 12-13, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliam et al. [US 2013/0204961] in view of ARONOVICH et al. [US 2018/0203614] and in further view of Chen et al. [US 2014/025155].
Claim 1 is rejected over Fliam, ARONOVICH and Chen.
Fliam teaches “A method for tiering data between storage media in a content aware storage system, comprising:” as “A content delivery network may provide content items to requesting devices using a popularity-based distribution hierarchy.” [Abstract] (A content aware storage, which is storing data in tier, is recited.)
“storing a first copy of the metadata page in a high tier storage;” as [Fig. 3B, element 330] (The edge tier is the high tier, which delivers content to the device.)
“storing a second copy of the metadata page in an intermediate tier storage; and” as [Fig. 3B, element 320] (Mid tier is the intermediate tier.)
“storing a third copy of the metadata page in low tier storage;” as [Fig. 3B, element 310] (The 310 is the low tier.)
“upon determining, in response to monitoring available space in the high tier storage, usage of the high tier storage exceeds a threshold value:” as “The computing device may compare the change in the popularity data to a threshold value, such as a popularity ranking threshold value.” [¶0008] (Threshold value is detected.)
“identifying a least recently used (LRU) metadata page of the plurality of metadata pages; deleting the LRU metadata page from the high tier storage; and destaging active entries of a metadata journal for the LRU metadata page;” as “One conventional solution is to use page replacement algorithms, such as Least Recently Used ( LRU) or LRU-K, to purge content from a cache server when it has not been recently requested. When using a page replacement algorithm 
Fliam does not explicitly teach for each metadata page of a plurality of metadata pages in the content aware storage system:
However, ARONOVICH teaches “for each metadata page of a plurality of metadata pages in the content aware storage system:” as “a method comprises, upon submission of a workload to a queue of a workload manager, receiving a set of storage demands included in metadata associated with the workload by an optimization policy generator; translating, by the optimization policy generator, the set of storage demands into data placement, migration, and deletion policies to be executed by the storage system; and preparing at least one of a plurality of storage tiers within the storage system for the workload in the queue by using current storage tier allocations and the data placement, migration, and deletion policies to restructure content in the storage tiers according to the set of storage demands prior to performing the workload.” [¶0006] (Managing metadata in storage tiers is recited.)
Fliam and ARONOVICH are analogous arts because they teach tiered storage system and their management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fliam and ARONOVICH 
The combination of Fliam and ARONOVICH does not explicitly teach receiving a request to read one of the plurality of metadata pages; and upon determining the one of the plurality of metadata pages is the LRU metadata page, reading the one of the plurality of metadata pages from the intermediate tier storage.
However, Chen teaches “receiving a request to read one of the plurality of metadata pages; and upon determining the one of the plurality of metadata pages is the LRU metadata page, reading the one of the plurality of metadata pages from the intermediate tier storage.” as “to improve metadata read operation performance, the DRAM further includes a read buffer module, which organizes the read metadata in a manner of an LRU (Least Recently Used, least recently used) linked list.” [¶0043] (Receiving read request of metadata, using LRU technique to organize metadata in the read buffer [i.e., intermediate stage], etc. is taught here.) 
Fliam, ARONOVICH and Chen are analogous arts because they teach tiered storage system and their management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fliam, ARONOVICH and Chen before him/her, to modify the teachings of combination of Fliam and ARONOVICH to include the teachings of Chen with the motivation of overcome the defects in the prior art, and provide a metadata storage system and a management method for a cluster file system, which 
Claim 2 is rejected over Fliam, ARONOVICH and Chen.
Fliam teaches “upon determining the one of the plurality of metadata pages is not the LRU metadata page, reading the one of the plurality of metadata pages from the high tier storage.” as “client device 303 may initially request content item 350 from edge cache server 302. Edge cache server 302 may determine that it does not possess content item 350 and request content item 350 from mid-tier cache server 301.” [¶0036] (If content is available in high tier, serve it from there.)
Claim 5 is rejected over Fliam, ARONOVICH and Chen.
Fliam teaches “further comprising: writing user data corresponding to the metadata page of the plurality of metadata pages to the low tier storage;
copying the user data to the intermediate tier storage;
maintaining an existing copy of the user data in the low tier storage; and
marking a copy of the user data in the intermediate tier storage in cache; and” as “FIGS. 5A-5B illustrate an exemplary technique for moving a content item, such as content item 550, to a different tier of caching devices and dynamically redirecting a device to the different tier of caching devices if the popularity of the content item increases while it is being downloaded by the device.” [¶0066] (Moving data from higher tier to lower tier based on frequency of use is recited.)
“upon determining read activity for the metadata page has exceeded a threshold frequency value:” as “The computing device may compare the change in the popularity data to a 
“upon receiving a request to read the user data, reading the copy of the user data from the intermediate tier storage.” as “client device 303 may initially request content item 350 from edge cache server 302. Edge cache server 302 may determine that it does not possess content item 350 and request content item 350 from mid-tier cache server 301.” [¶0036] (Serve data from intermediate tier, if its not available in higher tier.)
Claim 6 is rejected over Fliam, ARONOVICH and Chen.
Fliam teaches “further comprising: upon determining the read activity for the metadata page has not reached or exceeded the threshold frequency value, reading a copy of the user data from the low tier storage.” as “The computing device may compare the change in the popularity data to a threshold value, such as a popularity ranking threshold value.” [¶0008] (If the threshold is not exceeded, data would not be evicted from that tier, therefore, data would be read from that tier until a threshold is hit.)
Claim 8 is rejected over Fliam, ARONOVICH and Chen with the same rationale of rejection of Claim 1.
Claim 9 is rejected over Fliam, ARONOVICH and Chen with the same rationale of rejection of Claim 2.
Claim 12 is rejected over Fliam, ARONOVICH and Chen with the same rationale of rejection of Claim 5.
Claim 13 is rejected over Fliam, ARONOVICH and Chen with the same rationale of rejection of Claim 6.
Claim 15 is rejected over Fliam, ARONOVICH and Chen with the same rationale of rejection of Claim 1.
Claim 16 is rejected over Fliam, ARONOVICH and Chen with the same rationale of rejection of Claim 2.
Claim 19 is rejected over Fliam, ARONOVICH and Chen with the same rationale of rejection of Claim 5.
Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliam et al. [US 2013/0204961] in view of ARONOVICH et al. [US 2018/0203614] in further view of Chen et al. [US 2014/025155] and yet in further view of Natanzon et al. [US 9,665,305].
Claim 3 is rejected over Fliam, ARONOVICH, Chen and Natanzon.
The combination of Fliam, ARONOVICH and Chen does not explicitly teach wherein destaging the active entries of the metadata journal for the LRU metadata page includes writing changes corresponding to the active entries to second and third copies of the LRU metadata page.
However, Natanzon teaches “wherein destaging the active entries of the metadata journal for the LRU metadata page includes writing changes corresponding to the active entries to second and third copies of the LRU metadata page.” as “the tiering module 1004 moves (i.e., destages) metadata 1022b from the memory 1016 to the disk 1016. Moving the metadata from memory 1016 to disk 1016 increases the amount of metadata stored by the deduplication device overall, and thus allows an increase of the address space supported.” [Col 14, line 67- Col 15, line 5] (Destaging metadata from higher tier to lower tier is recited.)
Fliam, ARONOVICH, Chen and Natanzon are analogous arts because they teach tiered storage system and their management.

Claim 10 is rejected over Fliam, ARONOVICH, Chen and Natanzon with the same rationale of rejection of Claim 3.
Claim 17 is rejected over Fliam, ARONOVICH, Chen and Natanzon with the same rationale of rejection of Claim 3.
Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fliam et al. [US 2013/0204961] in view of ARONOVICH et al. [US 2018/0203614] in further view of Chen et al. [US 2014/025155] and yet in further view of Gupta et al. [US 2016/0335134].
Claim 7 is rejected over Fliam, ARONOVICH, Chen and Gupta.
The combination of Fliam, ARONOVICH and Chen does not explicitly teach wherein the high tier storage is random access memory, the intermediate storage is storage class memory, and the low tier storage is a solid state drive.
However, Gupta teaches “wherein the high tier storage is random access memory, the intermediate storage is storage class memory, and the low tier storage is a solid state drive.” as “The storage devices used to implement the storage tiers 112.sub.1, 112.sub.2 . . . 112.sub.n may 
Fliam, ARONOVICH, Chen and Gupta are analogous arts because they teach tiered storage system and their management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fliam, ARONOVICH, Chen and Gupta before him/her, to modify the teachings of combination of Fliam, ARONOVICH and Chen to include the teachings of Gupta with the motivation of the storage tier manager 116 may generate in advance the data set placement schedule 500 to use during execution of the tasks 110.sub.1, 110.sub.2 . . . 110.sub.n by the application layer 102. [Gupta, ¶0025]
Claim 14 is rejected over Fliam, ARONOVICH, Chen and Gupta with the same rationale of rejection of Claim 7.
Claim 20 is rejected over Fliam, ARONOVICH, Chen and Gupta.
“upon determining the read activity for the metadata page has not reached or exceeded the threshold frequency value, reading a copy of the user data from the low tier storage; and” as “The computing device may compare the change in the popularity data to a threshold value, such as a popularity ranking threshold value.” [¶0008] (If the threshold is not exceeded, data would not be evicted from that tier, therefore, data would be read from that tier until a threshold is hit.)
The combination of Fliam, ARONOVICH and Chen does not explicitly teach wherein the high tier storage is random access memory, the intermediate storage is storage class memory, and the low tier storage is a solid state drive.
However, Gupta teaches “wherein the high tier storage is random access memory, the intermediate storage is storage class memory, and the low tier storage is a solid state drive.” as “The storage devices used to implement the storage tiers 112.sub.1, 112.sub.2 . . . 112.sub.n may be comprised of one or more storage devices known in the art, such as interconnected storage devices, where the storage devices may comprise hard disk drives, solid state storage device ( SSD) comprised of solid state electronics, EEPROM (Electrically Erasable Programmable Read-Only Memory), flash memory, flash disk, Random Access Memory ( RAM) drive, storage-class memory (SCM), etc., Phase Change Memory (PCM), resistive random access memory (RRAM), spin transfer torque memory (STM -RAM), conductive bridging RAM (CBRAM), magnetic hard disk drive, optical disk, tape, etc. The storage devices in one storage tier maybe organized as a Redundant Array of Independent Disks (RAID) array, a Just of Bunch of Disks (JBOD) array, and other arrangements.” [¶0026] (Different tiers can be of different types of memory such as RAM, storage class memory and SSD.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fliam, ARONOVICH, Chen and Gupta before him/her, to modify the teachings of combination of Fliam, ARONOVICH and Chen to include the teachings of Gupta with the motivation of the storage tier manager 116 may generate in advance the data set placement schedule 500 to use during execution of the tasks 110.sub.1, 110.sub.2 . . . 110.sub.n by the application layer 102. [Gupta, ¶0025]
Allowable Subject Matter
Claims 4, 11 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 11 and 18 recite “maintaining a per region delta log for changes to the active journal entries of the metadata pages in the low tier storage;”
The prior arts or records do not appear to teach or fairly suggest this limitation. Therefore, the office considers these claims contain allowable subject matter.
Response to Arguments
Applicant’s arguments, see remarks page 9-10, filed on 02/03/2021, with respect to independent claims have been fully considered and are persuasive.  The previous rejections has been withdrawn. However, upon further search, a new 35 USC § 103 rejection is made.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132